Case 6:20-cv-00008-JDK-KNM Document 17 Filed 06/22/20 Page 1 of 2 PageID #: 82



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 LONDON CASTLEBERRY,                              §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §
                                                  §         Case No. 6:20-CV-8-JDK-KNM
 TEXAS HEALTH AND HUMAN                           §
 SERVICES COMMISSION, ET AL.,                     §
                                                  §
        Defendants.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff London Castleberry, an inmate proceeding pro se, filed the above-styled and

 numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United

 States Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On May 28, 2020, Judge

 Mitchell issued a Report and Recommendation (Docket No. 16), recommending that Defendants’

 Motion to Dismiss on Grounds of Mootness be granted. Id. at 6.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,




                                             Page 1 of 2
Case 6:20-cv-00008-JDK-KNM Document 17 Filed 06/22/20 Page 2 of 2 PageID #: 83



 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

         Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 16) as the

 findings of this Court.

         Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 16)

 be ADOPTED. It is further

         ORDERED that Defendants’ Motion to Dismiss on Grounds of Mootness (Docket No. 14)

 is GRANTED. It is further

         ORDERED that Plaintiff’s suit is DISMISSED WITHOUT PREJUDICE AS MOOT.




      So ordered and signed on this
      Jun 22, 2020




                                            Page 2 of 2
